 

Exhibit 10.1

 

May 9, 2017

 

Mr. Dermot Halpin

 

Re:  Amended and Restated Offer of Employment

Dear Dermot:

 

In connection with your promotion to the position of President, Vacation Rentals
and Attractions of TripAdvisor, LLC (the “Company”), this Amended and Restated
Offer of Employment (“Offer Letter”) amends and restates your offer letter dated
February 15, 2016, as it may have been amended from time to time thereafter (the
“Prior Offer Letter”), and sets forth the terms and conditions of your continued
employment with the Company. This offer may be accepted by countersigning where
indicated at the end of this Offer Letter. 

 

1.

Duties and Extent of Service

As President, Vacation Rentals and Attractions you will have responsibility for
performing those duties as are customary for, and are consistent with, such
position, as well as those duties as the Company may from time to time designate
(consistent with your role). You shall report directly to the Company’s Chief
Executive Officer and your principal place of employment shall be the Company’s
offices located in Needham, Massachusetts.  You agree to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the Company.  You
will be expected to devote your full business time and effort to the business
and affairs of the Company.  Notwithstanding the foregoing, you may serve as a
board member or consultant of Ding.com.  

 

2.

Compensation

In consideration of your continued employment with the Company, effective as of
May 9, 2017 (the “Effective Date”), the Company will pay you a base salary of
$430,000, which equates to approximately $16,538 bi-weekly, representing payment
for all hours worked by you for the Company, less applicable taxes and
withholding, payable in accordance with the Company’s standard payroll
practices.  You will, for each calendar year, also be eligible to receive an
annual discretionary bonus targeted at 75% of your base salary for the
applicable year, subject to meeting individual and Company objectives, as
determined by the Compensation Committee of the Board of Directors of
TripAdvisor, Inc., a Delaware corporation (“TripAdvisor”) in its sole
discretion.  Such annual bonuses will be paid to you at the same time that
bonuses are paid to other Company executives. If you are expected to be a
“covered employee” in any given year for purposes of Section 162(m) of the Code,
the annual bonus will be determined by the Compensation Committee in its sole
discretion, and will be based on such criteria (i) as are approved in advance by
such Compensation Committee and (ii) that are designed in a manner such that the
annual bonus will be treated as “qualified performance-based compensation”
within the meaning of Section 162(m).

--------------------------------------------------------------------------------

 

 

In recognition of the additional responsibilities assumed and conditioned upon
your acceptance of the offer and the terms set forth in this letter, the
Compensation Committee has approved and the Company will award to you a one-time
grant consisting of TripAdvisor restricted stock units, or RSU’s, to be issued
pursuant to TripAdvisor’s Amended and Restated 2011 Stock and Annual Incentive
Plan (the “2011 Plan”), with an award value of $4,000,000 (the “RSU Award”),
such RSUs vesting in three equal annual installments commencing on December 31,
2017, subject to your continued employment through each vesting date, and with
such actual number of RSUs granted determined based on the award value of
$4,000,000 divided by the closing price of Common Stock on the Effective Date,
rounded down to the nearest whole share.  Notwithstanding anything contained
herein to the contrary, in the event of your Termination of Employment without
Cause during the eighteen month period commencing on the Effective Date, the
vesting of 50% of the unvested RSUs issued pursuant to this RSU Award and
remaining on the date of such Termination of Employment shall automatically
accelerate.  

Any terms not otherwise defined herein shall have the meaning ascribed to them
in the 2011 Plan.

 

 

3.

Additional Benefits

You will be entitled to participate in such employee benefit plans and fringe
benefits as may be offered or made available by the Company from time to time to
its employees and to persons who are at the SVP level or below.  You will also
be entitled to accrue paid vacation annually, based on your seniority (including
prior service) in accordance with the Company’s standard policies.  The Company
retains the right to amend, modify, or cancel any benefits program.  Where a
particular benefit is subject to a formal plan (for example, medical insurance
or 401(k)), eligibility to participate in and receive any particular benefit is
governed solely by the applicable plan document.

 

4.

Confidentiality, Non-Competition, Non-Solicitation and Assignment   

 

As part of your employment with the Company, you will be exposed to, and
provided with, valuable confidential and/or trade secret information concerning
the Company and its present and future business plans and operations.  As a
result, in order to protect the Company’s substantial investment of time and
money in the creation and maintenance of its confidential information and
good-will with its customers, clients, and collaborators, your promotion and
continued employment is contingent upon your signing the standard
Non-Disclosure, Developments and Non-Competition Agreement (the “Restrictive
Covenant Agreement”) and your continued willingness to abide by its terms.  The
Agreement also contains post-employment restrictive covenant provisions.  A copy
is attached to this offer letter as Exhibit A.

 

 

5.

At-Will Employment; Termination Without Cause; Resignation With Good Reason

 

(a)Please note that this Offer Letter is not a contract of employment for any
specific or minimum term and that the employment offered hereby is terminable at
will.  

- 2 -

--------------------------------------------------------------------------------

 

This means that our employment relationship is voluntary and based on mutual
consent.  You may resign your employment with or without Good Reason (as defined
below), and the Company likewise may terminate your employment, at any time,
with or without Cause (as defined in Section 1(h)(ii) of the 2011 Plan)) and
with written notice.  Any prior oral or written representations to the contrary
are void, and any future representations to the contrary are also void and
should not be relied upon unless they are contained in a formal written
employment contract signed by an officer of the Company and expressly stating
the Company’s intent to modify the at-will nature of your employment.  

“Good Reason” shall mean the occurrence of any of the following without your
prior written consent: (A) the Company’s material breach of any material
provision of this Offer Letter, (B) the material reduction in your title,
duties, reporting responsibilities (provided that a change in reporting
structure shall not be considered Good Reason so long as the individual you are
directly reporting to has a title and job level that is higher than yours) or
level of responsibilities as President, Vacation Rentals and Attractions and SVP
of the Company, (C) the material reduction in your annual base salary or your
total annual compensation opportunity, or (D) the relocation of your principal
place of employment more than 20 miles outside the Needham, Massachusettes area,
provided that in no event shall your resignation be for “Good Reason” unless (x)
an event or circumstance set forth in clauses (A) through (D) shall have
occurred and you provide the Company with written notice thereof within 30 days
after you have knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that you believe constitutes Good Reason, (y) the Company fails to correct the
circumstance or event so identified within 30 days after receipt of such notice,
and (z) you resign within 90 days after the date of delivery of the notice
referred to in clause (x) above.

 

(b)Upon a Termination of Employment (as defined in the 2011 Plan) by the Company
for other than Cause, Death or Disability (as defined in the 2011 Plan), or by
you for Good Reason (as defined above), then:

 

 

i.

the Company shall continue to pay you your base salary then in effect in
accordance with normal payroll practices (but disregarding any reduction in base
salary that constituted Good Reason) for twelve months following the date of
termination (the “Salary Continuation Period”);

 

 

ii.

the Company shall pay you within 30 days of the date of such termination in a
lump sum in cash the sum of (i) any portion of your accrued and earned but
unpaid base salary through the date of Death or Termination of Employment;
(ii) any compensation previously earned but deferred by you (together with any
interest or earnings thereon) that has not yet been paid and that is not
otherwise paid at a later date pursuant to any deferred compensation arrangement
of the Company to which you are a party, if any (provided, that any election
made by Executive pursuant to any deferred compensation arrangement that is
subject to Section 409A regarding the schedule for payment of such deferred
compensation shall prevail over this Section 5 to the extent inconsistent
herewith); and (iii)  any

- 3 -

--------------------------------------------------------------------------------

 

 

portion of Executive’s accrued but unpaid vacation pay through the date of Death
or Termination of Employment (collectively, the “Accrued Obligations”).

 

 

iii.

if you are participating in the Company’s group health plan immediately prior to
your Termination of Employment, then subject to your timely election and
eligibility for benefits under the law known as COBRA, and any law that is the
successor to COBRA, the Company shall continue to pay the employer portion of
the health benefits premium until the earlier of (a) the end of the Salary
Continuation Period and (b) the date you become re-employed or otherwise
ineligible for COBRA;

 

 

iv.

the Company will consider in good faith the payment of an annual bonus on a pro
rata basis for the year in which the Termination of Employment occurs, any such
payment to be paid (if at all) based on actual performance during the year in
which termination has occurred and based on the number of days of employment
during such year relative to 365 days (payable in a lump sum at the time such
annual bonus would otherwise have been paid); provided that if any such
termination occurs after the Compensation Committee has approved an annual cash
bonus but prior to the payment thereof, the Company shall pay Executive such
approved bonus amount, to be paid in the ordinary course with other senior
executives of the Company;

 

 

v.

any Awards (as defined in the 2011 Plan) that are outstanding and unvested at
the time of such termination but which would, but for a Termination of
Employment, have vested during the 12 months following such termination (such
period, the “Equity Acceleration Period”) shall vest (and, with respect to
awards other than stock options and stock appreciation rights, settle) as of the
date of such Termination of Employment; provided that any outstanding Award with
a vesting schedule that would, but for a Termination of Employment, have
resulted in a smaller percentage (or none) of the Award being vested through the
end of such Equity Acceleration Period than if it vested annually pro rata over
its vesting period shall, for purposes of this provision, be treated as though
it vested annually pro rata over its vesting period (e.g., if 100 RSUs were
granted 2.7 years prior to the date of the termination and vested pro rata on
each of the first five anniversaries of the grant date and 100 RSUs were granted
1.7 years prior to the date of termination and vested 100% on the fifth
anniversary of the grant date, then on the date of termination 20 RSUs from the
first award and 40 RSUs from the second award would vest and settle); provided
further that any amount that would vest under this provision but for the fact
that outstanding performance conditions have not been satisfied shall vest (and,
with respect to awards other than stock options and stock appreciation rights,
settle) only if, and at such point as, such performance conditions are
satisfied; and provided further that if any Awards made subsequent to the
Effective Date of this Agreement specifies a more favorable post-termination
vesting schedule for such equity, the terms of the award agreement for such
Award shall govern; and

- 4 -

--------------------------------------------------------------------------------

 

 

 

vi.

any then vested Options (as defined in the 2011 Plan) of Executive (including
Options vesting as a result of (v) above) to purchase TripAdvisor equity, shall
remain exercisable through the date that is 18 months following the date of such
termination or, if earlier, through the scheduled expiration date of such
Options.

 

(c)The payment to you of the severance pay or benefits described in this
section is contingent upon you signing and not revoking a separation agreement
and general release of the Company and its affiliates in a form substantially
similar to that used for senior executives of the Company (the “Release”), and
your compliance with the restrictive covenants set forth in this section (other
than any non-compliance that is immaterial, does not result in harm to the
Company or its affiliates, and, if curable, is cured by you promptly after
receipt of notice thereof given by the Company). The Release shall be delivered
by the Company to you within ten (10) days following the date of your
Termination of Employment and must become effective no later than sixty
(60) days following your Termination of Employment or such earlier date required
by the Release (such deadline, the “Release Deadline”). If the Release does not
become effective by the Release Deadline, you will forfeit any rights to
severance. In no event will severance payments or benefits (other than any
Accrued Obligations) be paid or provided until the Release becomes effective and
irrevocable but in no event shall you forfeit Awards that had vested through the
date of Termination of Employment other than the Awards for which the vesting
was accelerated pursuant to this offer letter.  Upon the Release becoming
effective and irrevocable, any payments delayed from the date of Termination of
Employment through the effective date of the Release will be payable in a lump
sum without interest as soon as administratively practicable after the Release
Deadline and all other amounts will be payable in accordance with the payment
schedule applicable to each payment or benefit. In the event the termination
occurs at a time during the calendar year where the Release could become
effective in the calendar year following the calendar year in which termination
occurs, then any severance payments or benefits will commence to be paid on the
first payroll date to occur during the calendar year following the calendar year
in which such termination occurs, or, if later, the Release Deadline.  You
acknowledge and agree that the Company’s payment of severance pay and benefits
(except Accrued Obligations) constitutes good and valuable consideration for
such Release.

 

If you obtain other employment during the Salary Continuation Period, any
payments (other than Accrued Obligations) to be made to you under Section 5
after the date such employment is secured shall be offset by the amount of any
cash compensation earned by you from such employment during the Salary
Continuation Period. For purposes of this Section 5, you shall have an
obligation to inform the Company regarding your employment status following
termination and during the Salary Continuation Period, but shall have no
affirmative duty to seek alternate employment.

 

(e)All forms of compensation referred to in this Offer Letter are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law.

- 5 -

--------------------------------------------------------------------------------

 

 

6.

Governing Law; Waiver of Jury Trial

This Offer Letter and all matters or issues related hereto shall be governed by
and construed under the laws of the Commonwealth of Massachusetts, without
reference to principles of conflicts of laws.  Any and all disputes between the
parties which may arise pursuant to this letter will be heard and determined
before an appropriate federal court in Massachusetts, or, if not maintainable
therein, then in an appropriate Massachusetts state court.  The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this letter, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.  EACH PARTY HEREBY WAIVES ANY RIGHT TO A JURY TRIAL.

 

7.

Entire Agreement; Amendment

This Offer Letter and the Restrictive Covenant Agreement sets  forth the sole
and entire agreement and understanding between the Company and you with respect
to the specific matters contemplated and addressed herein and supersedes and
replaces the Prior Offer Letters.  No prior agreement, whether written or oral
shall be construed to change or affect the operation of this Offer Letter in
accordance with its terms, and any provision of any such prior agreement which
conflicts with or contradicts any provision of this Offer Letter is hereby
revoked and superseded.  In the event of any conflict in terms between this
Offer Letter and any other agreement between you and the Company or any Company
plan or policy, the terms of this Offer Letter shall prevail and govern.  

8.Compliance with Section 409A.

 

It is the intent of the Company that all amounts payable to you pursuant to this
Offer Letter, including without limitation amounts payable under Section 5, be
paid in a manner that satisfies the requirements of Section 409A, to the extent
applicable, and to the maximum extent possible this Offer Letter shall be so
interpreted. Without limiting the foregoing:

 

(a)Each installment of severance benefits paid pursuant to Section 5 (the
“Severance Benefits”) shall constitute a separate “payment” for purposes of
Section 409A. For purposes of this Agreement, the term “Section 409A Payment”
shall mean: (i) each Severance Benefit that is paid after the later of March 15
of the calendar year following the year in which the date of Termination of
Employment occurs or the fifteenth day of the third month following the end of
the Company’s fiscal year in which the Termination of Employment occurs, but
only to the extent that such Severance Benefit, when added to the sum of all
Severance Benefits paid after such date, exceeds two times the lesser of your
base salary at the end of the year preceding the year in which the Termination
of Employment occurs or the dollar limitation in effect under Section 401(a)(17)
of the Internal Revenue Code in the year in which the Termination of Employment
occurs, and (ii) any other payment that the Company determines in good faith
constitutes a payment of deferred compensation subject to Section 409A.

 

(b)If you are a “specified employee” as defined in Section 409A at the time of
the your Termination of Employment, then no Section 409A Payments shall be paid
to you

- 6 -

--------------------------------------------------------------------------------

 

until the first business day that is more than six months following the
Termination of Employment, and all Section 409A Payments that would otherwise
have been paid prior to such date shall be paid on such date, without interest,
in a lump sum.

 

(c)No Section 409A Payment shall be paid at a time other than the time specified
herein, whether by amendment to the Offer Letter or otherwise, and no amount
shall be paid in substitution for any Section 409A Payment if such amount is
paid at a different time than the Section 409A Payment would have been paid,
except as permitted by Section 409A.

 

(d)If any termination of employment occurs that does not constitute a separation
from service as defined in Section 409A, then any Section 409A Payment that
becomes payable by reason of such Termination of Employment shall not be paid
until you incur a separation from service as defined in Section 409A.

 

* * * *

This Offer Letter may be amended or terminated only by a written instrument
executed both by you and the Company.

Please acknowledge your acceptance of this offer and the terms of this offer
letter by signing below and returning a copy to me.

 

 

Sincerely,

 

 

 

 

 

TRIPADVISOR LLC

 

 

 

 

 

 

By:

/s/ Seth J. Kalvert

 

 

Name:

Seth J. Kalvert

 

 

Title:

SVP, General Counsel and Secretary

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this offer letter
prior to signing hereunder.

/s/ Dermot Halpin

 

 

DERMOT HALPIN

 

 

 

 

 

 

Date:

May 9, 2017

 

 

 

 

- 7 -